Citation Nr: 0415974	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
from October 1980 to October 1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2002, a 
statement of the case was issued in July 2002 and a 
substantive appeal was received in November 2002.  The 
veteran failed to report to her Board hearing scheduled for 
May 2004.

By rating decision in January 2003, the RO denied entitlement 
to service connection for arthritis of the bilateral knees.  
Although the veteran filed a notice of disagreement, she did 
not file a timely substantive appeal in response to a July 
2003 statement of the case.  This issue is therefore not in 
appellate status, although the issue of service connection 
for left knee disability arising from the March 2002 rating 
decision does remain in appellate status and there is 
therefore some overlap as to that issue. 

The issue of entitlement to service connection for left knee 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part. 


FINDING OF FACT

Hemorrhoids were not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor are hemorrhoids otherwise related to such service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for her disabilities.  The July 2001 RO 
letter informs the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised her of the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In the present case, VCAA 
notice was provided in July 2001 and the initial rating 
decision was issued in March 2002.  Thus, the VCAA notice was 
timely.  

With regard to the hemorrhoids issue, the Board also finds 
that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records and VA medical records.  After 
reviewing these items of evidence, the Board finds that the 
record as it now stands contains sufficient competent medical 
evidence to decide the hemorrhoid claim and that a VA 
examination with opinion is not necessary.  38 C.F.R. 
§ 3.159(c)(4).  The record shows that the RO attempted to 
obtain private records identified by the veteran, but the 
records received did not substantiate the appellant's claim 
that she was treated for hemorrhoids by the physician she 
identified.  The Board emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  In fact, by way of correspondence 
dated December 2002, the veteran's representative informed 
the RO that the veteran had no additional evidence to submit 
in relation to her claim.  Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Hemorrhoids Disability

The veteran has filed a claim for entitlement to service 
connection for a hemorrhoids disability.  The Board initially 
notes that the veteran's service medical records do not 
document any instance of complaint or treatment for 
hemorrhoids.  At the time of an examination in April 1981, 
the veteran denied having ever having piles or rectal 
disease, and examination at that time showed the anus and 
rectum to be clinically normal.  

Although the veteran has reported being treated for 
hemorrhoids by a private physician both during and after 
service, medical records obtained from that physician do not 
document any such treatment.  Moreover, although the veteran 
asserts that she has suffered from hemorrhoids during and 
since service, she again denied ever having piles or rectal 
disease at the time of a reserve examination in January 1986, 
and the anus and rectum were again clinically evaluated as 
normal at the time of that examination. 

In sum, the evidence of record not only fails to support the 
veteran's contentions regarding hemorrhoids, the 
preponderance of such evidence is against a finding that she 
suffered from hemorrhoids during service or for several years 
thereafter.  Her current assertions are inconsistent with her 
own self-reported history in 1981 and 1986.  Based on the 
record, the Board must conclude that there is no basis for 
finding that her claimed current hemorrhoids are related to 
her period of active duty service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to this issue.




ORDER

Entitlement to service connection for hemorrhoids is not 
warranted.  To this extent, the appeal is denied. 


REMAND

It appears that the RO has denied entitlement to service 
connection for left knee disability, in part, on the basis 
that a left knee disability preexisted service.  

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  

At the time of the March 2002 rating decision which gives 
rise to this appeal, the provisions of 38 C.F.R. § 3.304(b) 
only required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. 
§ 3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 
Vet.App. 116 (2003), Jordan v. Principi, 17 Vet.App. 261 
(2003), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003). 

The RO has not considered the veteran's left knee disability 
claim in light of the above judicial decisions and VA General 
Counsel precedent opinion.  The Board therefore believes that 
it may not properly proceed with appellate review at this 
time. 

Accordingly, issue of entitlement to service connection for 
left knee disability is hereby REMANDED for the following 
actions:

After undertaking any additional 
development which the RO may deem 
necessary, it should review the record 
and consider the veteran's left knee 
disability claim in light of the guidance 
set forth in Cotant v. Principi, 17 
Vet.App. 116 (2003), Jordan v. Principi, 
17 Vet.App. 261 (2003), VAOPGCPREC 3-2003 
(July 16, 2003) with regard to the 
presumption of soundness.  If the claim 
remains denied, the RO should furnish the 
veteran and her representative with an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



